DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 03/23/2022, with respect to the title objection have been fully considered and are persuasive.  The objection has been withdrawn.

Applicant’s arguments, see page 7, filed 03/23/2022, with respect to the 112(f) interpretation have been fully considered and are persuasive.  The interpretation has been withdrawn.

Applicant’s arguments, see page 7, filed 03/23/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn.

Applicant’s arguments, see pages 7-9, filed 03/23/2022, with respect to the 103 rejection have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claim 1 has been amended to incorporate subject matter from original dependent claim 10.  A review of Smith and Fredrickson was conducted and it was determined Applicant is correct the specifics regarding the placement of a plurality of fans required by the claim is not taught by the combination.  Further, the Examiner’s amendment provided below removes the word “great” from the claim language to address any issues with relative language.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claim 1.  The prior art fails to disclose a spherical shaped mobile image pickup device with a plurality of fans that are disposed to be plane-symmetric with respect to three circles which are perpendicular to each other in the spherical housing.
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 103 rejections have been withdrawn.  Claims 1, 2, 4-6, 8 and 11-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 06/16/2022.  The application has been amended as follows:

Claim 1 (Currently Amended): A mobile image pickup device comprising: an imaging unit;
a processor configured to process acceleration and angular velocity information; 
three reaction wheels that rotate based on a command value which is calculated by the processor; 
a housing with a spherical shape that accommodates the imaging unit, 
the processor, and the three reaction wheels therein; and 
a plurality of fans that operate based on the command value and generate thrust for the housing, 
wherein the plurality of fans are disposed to be plane-symmetric with respect to three 
wherein the three reaction wheels include rotation shafts which are perpendicular to each other, wherein the three reaction wheels generate a torque for causing the housing to rotate with rotation thereof, and the plurality of fans generate thrust for the housing by emitting air from an inside to an outside of the housing, and wherein a position of the imaging unit is controlled using the torque which is generated by the three reaction wheels and the thrust which is generated by the fans.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485